Citation Nr: 0430565	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  94-38 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for substance abuse, 
claimed as secondary  service-connected anxiety reaction with 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for 
anxiety reaction with PTSD from September 1, 1993 through 
October 15, 2001.

3.  Entitlement to a rating in excess of 50 percent for 
anxiety reaction with PTSD on and after October 16, 2001.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1966 to February 
1969.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a March 1994 rating action that denied 
a rating in excess of 30 percent for anxiety reaction with 
PTSD.  A Notice of Disagreement (NOD) was received later in 
March 1994, and a Statement of the Case (SOC) was issued in 
May 1994.  A Substantive Appeal was filed  later  in May 
1994.  In August 1994, the veteran testified at a hearing 
before a hearing officer at the RO; a transcript of the 
hearing is of record.  Supplemental SOCs (SSOCs) were issued 
in July 1995, March and September 1996, and May 1997, 
reflecting the RO's continued denial of the claims.  In March 
1998, the veteran and his wife testified at a Board hearing 
before the undersigned Veterans Law Judge (VLJ) in 
Washington, D.C.; a transcript of the hearing is of record.  
In April 1998, the Board remanded this issue to the RO for 
further development of the evidence and for due process 
development.

This appeal also originally arose from a November 1998 rating 
action that denied service connection for substance abuse 
(drugs and alcohol) as secondary to service-connected anxiety 
reaction with PTSD, and also denied a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  A SSOC was issued later in November 
1998.  A NOD was received in  January 1999, and SSOCs were 
issued in May and July 1999.  A Substantive Appeal was 
received subsequently in July 1999.  In December 1999, the 
veteran and his wife testified at a Board hearing before the 
undersigned VLJ in Washington, D.C.; a transcript of the 
hearing is of record.  In April and again in December 2000, 
the Board remanded this case to the RO for further 
development of the evidence and for due process development.  
A SSOC, reflecting the RO's continued denial of the claims, 
was issued in June 2001.

By rating action of September 2002, the RO increased the 
rating of the veteran's anxiety reaction with PTSD from 30 
percent to 50 percent, effective October 16, 2001; the 
matters of a rating in excess of 30 percent prior to October 
16, 2001 and a rating in excess of 50 percent on and after 
October 16, 2001 remain for appellate consideration.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).  A SSOC reflecting the RO's action 
was issued later in September 2002.  

By rating action of August 2003, the RO granted a TDIU from 
May 29, 2001; this constitutes a full grant of the benefit 
sought on appeal with respect to that issue; aSSOC was issued 
in September 2003.  A NOD with the effective date of the 
grant of a TDIU, wherein the veteran claimed entitlement 
prior to May 29, 2001, was received in November 2003.  A SSOC 
was issued in March 2004, but a Substantive Appeal has not 
been received to date.  Inasmuch as the veteran has one year 
from the date of the September 8, 2003 notice of the TDIU 
award to perfect his appeal, the issue of an earlier 
effective date for the award of a TDIU is not yet ripe for 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The competent evidence establishes no medical 
relationship between the veteran's substance abuse disorder 
and his veteran's service-connected anxiety reaction with 
PTSD.  

3.  From September 1, 1993 through October 15, 2001, the 
veteran's anxiety reaction with PTSD was manifested, 
primarily, by intermittent depressed mood, and anxiety; 
difficulty dealing with anger, and consequent difficulties in 
interpersonal relationships; these symptoms are indicative of 
social and industrial impairment that is no more than 
distinct, unambiguous, or moderately large in degree, or, 
since November y, 1996, occupational and social impairment 
with no more than an occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal.

4.  Since October 16, 2001, the veteran's anxiety reaction 
with PTSD has been manifested by similar symptoms reflecting 
more than considerable social and industrial impairment or, 
since November 7, 1996, occupational and social impairment 
with no more than reduced reliability and flexibility.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a substance abuse 
disorder secondary to service-connected anxiety reaction with 
PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159,  3.310(a) (2003).  
 
2.  The criteria for a rating in excess of 30 percent for 
anxiety reaction with PTSD from September 1, 1993 through 
October 15, 2001 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 
4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.129, 4.130, 
4.132, Diagnostic Codes 9400-9411 (as in effect prior to and 
since November 7, 1996).   

3.  The criteria for a rating in excess of 50 percent for 
anxiety reaction with PTSD on and after October 16, 2001 have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.129, 4.130, 4.132, Diagnostic Codes 9400-
9411 (as in effect prior to and since November 7, 1996).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

In the March 1994 rating action, the May 1994 SOC, the July 
1995, March and September 1996, and May 1997 SSOCs, the April 
1998 Board remand, the November 1998 rating action and SSOC, 
the May and July 1999 SSOCs, the July 1999 rating action, the 
August 1999 RO letter, the April 2000 Board remand, the May 
2000 RO letter, the December 2000 Board remand, the June 2001 
and September 2002 SSOCs, the September 2002 rating action, 
the March 2003 RO letters, the August 2003 rating action, the 
September 2003 and March 2004 SSOCs, and the May 2004 RO 
letter, the veteran and his representative were variously 
notified of the law and regulations governing entitlement to 
the benefits sought on appeal, the evidence that would 
substantiate his claims, and the evidence that had been 
considered in connection with his appeal.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit information and 
evidence.  

Additionally, the aforementioned letters and documents 
variously informed the veteran of what the evidence had to 
show to establish entitlement to the benefits he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claims; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave enough 
information about such records so that VA could request them 
from the person or agency that had them.  

In addition, the March 2003 RO letter and the September 2003 
SSOC specifically informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claim by informing the VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by the VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 412(2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a claimant of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As explained above, 
all of these requirements have been met in the instant case.  

Pelegrini also held, however, that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after" VA receives a complete or substantially 
complete application for VA benefits.   In the case now 
before the Board, documents meeting the VCAA's notice 
requirements were not provided, nor could they have been 
provided, prior to the original March 1994 and November 1998 
rating actions on appeal, inasmuch as the VCAA was not 
enacted until late 2000.  However, the Board finds that any 
lack of pre-adjudication notice in this case has not 
prejudiced the veteran in any way.  

The numerous rating actions, SOCs, and SSOCs issued between 
1994 and 2004 have repeatedly explained to the veteran what 
was needed to substantiate his claims.  As a result of RO 
development and Board remands, extensive VA medical records 
from 1990 to 2002, including the Chapter 31 VA Vocational 
Rehabilitation/
Counseling/Evaluation file and comprehensive VA examination 
reports, have been associated with the claims file and 
considered in evaluating the veteran's appeal.  The veteran 
and his wife testified at an RO hearing in August 1994 and at 
Board hearings in Washington, D.C. in March 1998 and December 
1999.  Moreover, after the RO specifically notified the 
veteran and his representative of the VCAA and its 
requirements in the March 2003 letter and September 2003 
SSOC, the RO again adjudicated the claims in September 2003 
and March 2004 (as reflected in those SSOCs 

The Board also finds that all necessary development has been 
accomplished.  The RO has made comprehensive efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims, as documented in the abovementioned 
RO letters, SOCs, and the SSOCs.  As noted above, the RO 
obtained many records from VA medical facilities, and 
comprehensive VA examination reports of the veteran.  In 
response to the veteran's request, the RO in January 1999 
furnished him a complete copy of all medical and service 
records contained in his VA claims file.  Significantly, 
neither the veteran nor his representative has identified, 
and the claims file does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims currently under 
consideration is harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 
(2003).

Under these circumstances, the Board finds that adjudication 
of the claims on appeal, at this juncture, poses no risk of 
prejudice to the veteran.  

II.  Background

A September 1969 VA psychiatric examination report was 
negative for findings or diagnoses of any substance abuse 
disorder associated with a diagnosed serious adjustment 
reaction of early adulthood.

An April 1970 medical statement from a VA psychiatrist was 
negative for findings or diagnoses of any substance abuse 
disorder associated with a diagnosed chronic anxiety reaction 
in a basically passive-aggressive personality.

A report of VA hospitalization in July and August 1990 noted 
the veteran's 20-year history of substance abuse (drugs and 
alcohol).  The discharge diagnoses included polysubstance 
dependence and possible PTSD.

After November 1990 VA psychiatric examination, the diagnoses 
were chronic PTSD and history of polysubstance dependency.

From August to November 1992, the veteran was admitted to a 
VA domiciliary for follow-up care for alcohol and drug abuse 
and PTSD.  

January 1993 VA hospital records indicate diagnoses of 
cocaine dependence and a history of PTSD.

VA hospital/domiciliary records from January to April 1993 
include diagnoses of PTSD and alcohol and cocaine dependence. 

Following VA hospitalization in April 1993, the diagnoses 
were continuous alcohol and cocaine dependency, lifetime 
history of polysubstance dependency, and PTSD.  The veteran 
gave a history of beginning substance abuse at the age of 18.

From April 1993 to February 1994, the veteran was a resident 
of a VA Domiciliary and participated in their transient and 
homeless programs.  He gave a 30-year history of drug and 
alcohol abuse, and stated that he used these substances to 
medicate himself from feelings and issues around his PTSD.  

In a July 1993 statement, a VA psychologist stated that the 
veteran was completing a 12-week treatment program for 
substance abuse and PTSD.   

Early December 1993 VA domiciliary records indicate that the 
veteran was to begin a work-study job in a laundry through 
the VA vocational rehabilitation program.  In mid-December, 
he was noted to be working very hard at school and at his 
recovery.

On December 1993 VA psychiatric examination, the veteran 
complained of sleep problems, flashbacks of Vietnam combat 
experiences, nightmares, and startle responses that were 
elicited by sudden noises.  He stated that he used alcohol 
and drugs in Vietnam to medicate himself as a result of 
combat tension and situational pressures.  The examiner noted 
that he was frequently tearful, and was also angry and 
depressed.  He also had continuous thoughts of hurting 
people, and was distrustful of authority figures.  He denied 
homicidal and suicidal ideation.  Orientation, memory, 
judgment, and insight were good.  The diagnoses were chronic 
PTSD, and chemical dependence.  

A January 1994 VA psychiatric assessment indicated diagnoses 
of PTSD, alcohol dependence, and a history of polysubstance 
abuse.  The examiner assigned a  current Global Assessment of 
Functioning (GAF) score of 45, and score of 40 for the past 
year.

May 1994 VA outpatient treatment records indicate that the 
veteran was currently working on a full-time basis and 
studying to complete a General Educational Development (GED) 
certificate.  In August, the veteran stated that he quit his 
job at a gas station due to stress.  Current examination 
showed good contact with reality and no evidence of psychosis 
or mood changes.  

During the August 1994 RO hearing, the veteran testified that 
he remained unemployed and stayed home, avoiding crowds.  He 
stated that he had no friends and took medication to help him 
sleep, and that he spent his time away from home going to 
school for about 6 hours per day, or to church.

On October 1994 VA psychiatric examination, the veteran 
complained of difficulty concentrating, poor sleep, sadness, 
hopelessness, helplessness, and guilt on hearing the voices 
of people he injured in service in Vietnam.  On current 
examination, the veteran was neatly groomed and cooperative, 
with good eye contact.  Speech was pressured at times.  Mood 
was mildly to moderately sad.  Affect was congruent.  He 
admitted to passing suicidal ideation, but promised that he 
would not harm himself, and he denied homicidal ideation.  He 
admitted to occasional auditory hallucinations, hearing the 
voices of people dying in Vietnam.  He also sometimes saw 
them, experiencing intermittent visual hallucinations.  
Paranoid ideations and thoughts of persecution were expressed 
in passing.  There was no flight of ideas, loose 
associations, or tangential thought process.  Insight and 
judgment were guarded.  He was alert and oriented in three 
spheres, and memory was good.  The diagnoses included PTSD, 
and major depression with passing suicidal ideations.

In a November 1994 statement, a VA doctor stated that the 
veteran had successfully completed the first phase of a 12-
week treatment program for substance abuse and PTSD, 
abstaining from alcohol and non-prescription drug use.  He 
also had attended various psychotherapy and received 
relaxation training, and had gained knowledge and insight 
about PTSD and his addiction problems.  

March 1995 VA outpatient records indicate that the veteran 
had been under a lot of stress and having more flashbacks and 
nightmares of Vietnam, with accompanying insomnia following 
the death by shooting of a co-worker at his place of 
employment, causing him to leave that job.  He was currently 
working at a gas station.  There was no evidence of psychosis 
or mood changes.  

A February 1996 report from a VA counseling psychologist 
indicated that the veteran had been sober for several years.  
He exhibited a very good work ethic despite his high level of 
anxiety and, on occasion, inability to make his own 
decisions.

On January 1997 VA psychological evaluation, the veteran was 
neatly dressed, friendly, open, and cooperative.  Speech was 
coherent and mostly relevant, with rambling and excessive 
detail at times.  Mood and thought content were appropriate, 
as was affect, which was narrow in range.  He was not 
anxious, sad, or depressed, except when talking about 
Vietnam, when he once became slightly tearful.  The veteran 
was noted to have been studying at a business college in 
pursuit of his GED certificate since February 1996.  He 
stated that he began drug and alcohol abuse in service in 
Vietnam to help deal with combat stresses.  He reported that 
VA treatment until April 1995 had been quite helpful to him 
in coping with his anger and substance abuse, and he denied 
substance abuse since February 1996.  After psychological 
testing, the examiner concluded that the veteran was managing 
to remain substance-free, attend school, and maintain a part-
time job and his marriage notwithstanding PTSD symptoms of 
depression, isolation, difficulty dealing with anger, and 
consequent difficulties in interpersonal relationships.  The 
diagnoses were PTSD; alcohol and cannabis dependence, in 
sustained full remission; and history of polysubstance 
dependence; a GAF score of 51 was assigned.  

On February 1997 VA psychiatric examination, the veteran 
complained of problems with sleep and memories of his Vietnam 
experiences.  On current examination, the veteran was neatly 
dressed and groomed. He was initially angry and somewhat 
demanding, but his attitude changed drastically through the 
interview.  He was cooperative, but the examiner noted 
exaggeration in his complaints for secondary gain, since he 
had difficulty finding a function in life.  He could 
concentrate without difficulty, and thought process was 
intact.  The examiner concluded that, diagnostically, the 
veteran had a defective personality, being impulsive and with 
a great deal of antisocial behavior that could not be 
explained on the basis of PTSD.  Regarding his level of 
adjustment, the examiner opined that, intellectually, the 
veteran did seem to suffer significant disability; he would 
be expected to have difficulty adjusting and dealing with 
others because his basic personality, and the examiner felt 
that perhaps that had been aggravated by his Vietnam 
experiences.  The diagnoses were PTSD; alcohol and substance 
abuse, in remission; and mixed personality disorder with 
passive-aggressive and impulsive characteristics.  The 
examiner assigned a GAF score of 60, based on the examiner's 
assessment of moderate impairment.

August 1997 VA outpatient mental hygiene clinical records 
indicate that the veteran was doing much better on his 
current medications, having decreased nightmares and 
flashbacks.  He continued to work as a security guard and to 
go to school.  He reported being financially stressed.  There 
was no evidence of psychosis or mood changes, and he was not 
suicidal or homicidal.  In September, the veteran stated that 
he had much difficulty controlling his temper, but that his 
medications helped him do so.  In October, the veteran 
reported working hard and going to school.  He continued to 
be depressed and struggle with school financial problems, but 
was not suicidal, homicidal, or psychotic.  In November, he 
felt improved, and reported improved sleep.  The impression 
was modestly-improved PTSD.  In December, the impression was 
stable PTSD.     

During the  March 1998 Board hearing, the veteran testified 
that he had been delayed completing his studies due to a 
little lack of concentration and problems with prescribed 
medications.  He stated that he had problems with nightmares, 
flashbacks, intrusive thoughts, and controlling his anger.  
He stated that he had no social life, basically going to work 
and school and then coming home, because he did not trust 
people and they did not like him.  He stated that he was 
currently unemployed, last having worked two months 
previously as a security guard.

In an April 1998 statement, the veteran clarified his hearing 
testimony to report that he had erroneously testified that he 
last worked two months previously.  He stated that he was 
currently employed as a security guard and had been so 
employed steadily for over a year, and clarified that he had 
finished school 2 months ago.

On August 1998 VA psychiatric examination, the veteran 
reported working as a security guard for the past year, a job 
he liked because he did not have to be involved with people.  
He stated that his PTSD symptoms had improved with treatment 
over a period of time, and were currently the best they had 
been in years.  The examiner noted VA outpatient records 
finding stable PTSD in December 1997.  The veteran's violent 
behavior was noted to have subsided considerably, and he had 
made no suicidal attempts during episodes of depression, 
which also appeared to be responding to current treatment 
consisting of group therapy and medications.  On current 
examination, the veteran was neat and clean, but somewhat 
lethargic, which he reported was due to the medications he 
was taking.  He stated that those medications improved his 
sleep.  Mood was mildly depressed, and affect constricted, 
but appropriate.  Speech was soft.  Thoughts were relevant 
and coherent, without delusional material.  He denied 
suicidal and homicidal ideation.  He reported having been 
sober for five years.  He was oriented in three spheres.  
Attention and concentration were marginal.  Judgment and 
insight were improved.  There was no evidence of psychotic 
features, and reality testing was intact.  The diagnoses were 
chronic PTSD; single episode of mild major depression without 
psychotic features; and prior history of alcohol and drug 
abuse.  A current GAF score of 60 was assigned, with a score 
of 50 for the past year, and the examiner opined that the 
intensity of the PTSD was moderate.

On August 1998 VA psychiatric examination by another 
physician, the veteran complained of hearing voices screaming 
and yelling that he believed were those of soldiers in 
Vietnam asking for help.  He reported part-time employment as 
a security guard; difficulty falling and staying asleep; 
irritability, with outbursts of anger; feelings of detachment 
from others; and recurrent distressing dreams and 
recollections.  He currently worked as a gas station cashier 
for 30 hours per week.  On current examination, the veteran 
was alert, fairly neat in appearance, and cooperative.  
Speech was relevant and coherent.  Mood was depressed.  He 
denied suicidal or homicidal ideation.  He was preoccupied 
with his PTSD symptoms.  He was delusional, thinking that the 
Vietnamese were out to get him.  He had thoughts of killing 
others and himself.  He had problems concentrating.  Affect 
was appropriate, and he was oriented in three spheres.  
Memory was fair.  Intellectual functioning was average.  
General font of knowledge was fairly good.  Judgment and 
insight were impaired.  

The diagnoses were PTSD with depression; alcohol and 
marijuana dependence; history of polysubstance abuse; and 
personality disorder.  The examiner assigned a  current GAF 
score of 60, and a score of 50 for the past year.  The 
examiner concluded that the veteran still continued to have 
symptoms of PTSD.  He had been sober from his drug and 
alcohol dependence, and was able to perform day-to-day 
activities.  He slept during the day and worked evenings as a 
security guard.  He interacted appropriately with his wife, 
but not with others.  He had poor impulse control and 
inability to accept supervision and criticism.  He was not 
flexible in his job, and had difficulty concentrating.      

During the  December 1999 Board hearing, the veteran 
testified that he believed his abuse of drugs and alcohol is 
related to his service-connected PTSD because he abused those 
substances as a way of coping with the stresses of combat in 
Vietnam.  He stated that he was not currently abusing drugs 
and alcohol.  He stated that he was currently employed as a 
security guard, and was able to do this job because it did 
not require him to deal with many people.

A January 2000 VA Vocational Rehabilitation redevelopment 
summary report indicates that the veteran received his GED 
certificate in December 1999, and was able to type 45+ words 
per minute.  It was recommended that the veteran be allowed 
to pursue real estate appraisal training to become a licensed 
appraiser, as this job would allow him a greater degree of 
control over his working environment and working hours.  It 
was noted that he lacked the social and industrial skills 
required for working in settings with large numbers of 
people.

March 2000 VA outpatient mental hygiene clinical records 
indicate that the veteran reported feeling much better with 
prescribed medications, with much improved sleep with 
nightmares and improved anger control, and less hopelessness, 
helplessness, and crying episodes.  On examination, the 
veteran was dressed appropriately, with fair hygiene.  Speech 
was clear, normal, fluent, and spontaneous.  Affect was much 
less anxious and brighter.  He was stable, and mood was 
appropriate.  There was no suicidal or homicidal ideation or 
hallucinations.  Insight and judgment were fair.  He was 
alert and oriented in 3 spheres.  The impression was that the 
PTSD symptoms were well-controlled on medications.  The 
assessment was PTSD and alcohol and drug dependence in full 
sustained remission.

On June 2000 VA outpatient evaluation, the veteran reported 
that medications had been helping him to calm down when under 
pressure at work and home, and allowed him to control his 
outbursts and anger.  His mood and behavior were stable.  He 
denied suicidal or homicidal ideation, and there was no 
evidence of perceptual disturbances.  On examination, the 
veteran was alert and cooperative, pleasant, with good eye 
contact.  Attention and concentration were fair.  Speech was 
normal, and affect constricted.  Mood was stable.  There were 
no delusions or hallucinations.  Thought process was coherent 
and goal-directed.  Insight and judgment were fair.  He was 
oriented in 3 spheres.  The assessment was PTSD in full 
sustained remission.

On July 2000 VA outpatient evaluation, it was noted that the 
veteran's PTSD had not been a problem.  He had occasional 
nightmares, but his sleep had been decent and he had been 
able to function well.  On current examination, he was alert 
and pleasant, initially somewhat anxious, but became more 
comfortable as the interview progressed.  He answered 
questions appropriately, with good eye contact and attention.  
Speech was normal, spontaneous, and productive.  Affect was 
full and stable.  Mood was "in control."  He was non-
suicidal, non-homicidal, and there were no delusions or 
hallucinations.  Thought process was organized, and insight 
and judgment were good.  The assessments were history of 
PTSD, stable, and history of polysubstance abuse, in full 
sustained remission.

On September 2000 VA outpatient evaluation, the veteran felt 
tired and depressed on the occasion of his mother's death and 
the terminal illness of his mother-in-law.  There were no new 
issues with respect to his PTSD.  On examination, he was 
alert, cooperative, calm, and pleasant, and answered 
questions appropriately with good eye contact.  Speech was 
spontaneous and productive, and affect constricted.  Mood was 
sad.  He was non-suicidal and non-homicidal, and there were 
no delusions or hallucinations.  Thought process was 
organized.  Insight was fair, and judgment good.  The 
impressions were PTSD by history, and adjustment disorder 
with depressed mood.  

On March 2001 VA psychiatric examination, the examiner 
reviewed the veteran's extensive claims file, including his 
medical and occupational history.  The veteran was noted to 
have been employed on a full-time basis as a security guard 
since 1998, and he had abstained from any use of alcohol or 
drugs from 1993 until his mother's death, when he began 
drinking again due to the sudden traumatic event.  The 
veteran related a series of losses including the deaths of 
his mother and mother-in-law, and a fire in his apartment in 
October, since which he has been homeless.  He was also 
depressed due to his physical ailments.  On current 
examination, the veteran was dressed and groomed without 
deterioration of his personal habits.  He did not speak 
spontaneously, but answered questions in a coherent, relevant 
manner.  Mood was depressed, with some slow psychomotor 
activity.  In spite of the depression, the veteran was able 
to concentrate and perform easy arithmetical calculations.  
The rest of his intellectual function was within normal 
limits.  

The examiner opined that the veteran's substance abuse could 
not be justified by his PTSD, because he was aware that he 
could have alternatively took prescribed medication for his 
depression or drank, and since August he had chosen to drink.  
Regarding his level of functioning, the veteran was noted to 
still be maintaining a full-time job in spite of his 
drinking.  Two years prior, he had  married the woman with 
whom he had been living for five years, and the relationship 
was working well.  Since he was still maintaining a full-time 
job, the examiner assigned a GAF score of 60, indicating 
moderate impairment of occupational and social functioning.  
The doctor commented that, if the veteran's alcohol abuse did 
not become under control again, his level of functioning 
likely may deteriorate.  His current psychiatric examination 
indicated that his main problem currently was depression.  
The veteran had lost energy; behavior problems had not been 
an issue for several years.  He was competent to manage his 
benefits.  The diagnoses were PTSD, alcohol abuse, and mixed 
personality.

On June 2001 VA outpatient social work evaluation, the 
veteran was noted to be employed on a full-time basis as a 
security guard, and attending college, taking real estate 
courses.  On examination, the veteran was alert and oriented 
in three spheres.  He was able to perform daily tasks 
independently, and had no immediate needs.

In a mid-October 2001 statement, the veteran stated that he 
had been unable to work since May 2001 surgery to remove a 
kidney and ribs.  He reported that he had renal cancer, 
hepatitis C, and diabetes, all of which had aggravated his 
PTSD.  He stated that he was often in pain, that prescribed 
medications made it difficult for him to perform his work 
duties, and that he could not drive.

In a December 2001 statement, a VA physician stated that the 
veteran recently underwent major cancer surgery, and opined 
that he was totally disabled and unable to work, and that 
this problem was expected to be permanent.

On June 2002 VA outpatient mental hygiene clinical 
evaluation, the veteran reported feeling depressed after 
experiencing multiple stressors including renal cell cancer, 
a house fire, and the deaths of his mother and mother-in-law.  
He had not been able to work following the cancer diagnosis 
and treatment.  Additional symptoms of depression included 
anhedonia, crying episodes, a lack of energy, sleep 
difficulties, concentration problems, and passive suicidal 
thoughts, but no active plans.  He also reported increased 
nightmares and flashbacks since a friend's suicide in 
December 2001, and that he had not drank or taken drugs for 8 
years.  The diagnoses were PTSD and major depression.  The 
veteran was noted to have discontinued prescribed 
psychotropic medication in March 2002 because of his belief 
that it was harmful to cancer patients.

On July 2002 VA psychiatric examination, the veteran was 
noted to have not been working since May 2001, when he was 
diagnosed with kidney cancer, leading to surgery that removed 
1 kidney and several ribs.  A period of radiation therapy 
followed, and due to his resulting disability, he lost his 
job.  He had not worked since that time, but was currently 
actively involved in a vocational rehabilitation program, 
studying to be a home appraiser.  Another significant 
stressor increasing the veteran's depression was the death by 
suicide in November 2001 of a close friend and fellow Vietnam 
veteran, whom he had met in group therapy and together with 
whom he was working on going into business.  On current 
examination, the veteran wore clean attire.  He appeared to 
be in severe physical pain related to his cancer and surgery, 
and took several narcotics to relieve the discomfort.  Eye 
contact was initially very poor, and he immediately began to 
cry, stating that everything was a struggle.  Affect was 
appropriate, and mood clearly depressed.  He tended to be 
fairly tangential in responses to questions.  No thought 
disorder or psychotic symptoms were observed.  He denied 
suicidal ideation.  While he complained of concentration 
difficulties, he was well-oriented, with adequate memory, 
insight, and judgment.  He complained that his pain 
medications made him drowsy.  He acknowledged difficulty 
keeping scheduled appointments due to car problems, feeling 
too ill with pain or depression to leave his home, or being 
ill-informed about upcoming appointments.  While the veteran 
reported that his level of functioning had drastically 
declined in the previous two  years, the examiner noted that 
he did not endorse significant changes in PTSD symptoms, 
tending to focus on his pain, physical functioning, and 
depression.  

The examiner also noted that the veteran then experienced 
PTSD symptoms described as re-experiencing and having 
intrusive thoughts about traumatic military events almost 
daily; nightmares; avoidance of social gatherings, preferring 
the sole company of his wife and grandchildren or playing 
violent computer games or watching television (he enjoyed a 
loving and emotionally deep relationship with his wife - the 
only person he trusted); difficulty falling asleep related to 
ruminative thoughts about a combination of Vietnam, the death 
of his friend, and his pain; low frustration tolerance 
(although he is very loving with his grandchildren, he gets 
angry at them quickly); a strong startle reflex; and 
experiencing road rage while driving.

Test results suggested that the veteran was experiencing 
moderate stress and discomfort with responses on clinical 
scales consistent with the pattern often seen in veterans 
diagnosed with PTSD.  The examiner commented that the veteran 
was experiencing significant difficulties coping at the 
present time.  However, he had had many losses in the 
previous two years, most of them unrelated to his military 
experience, which had significantly had an impact upon his 
ability to work and his level of functioning (particularly 
the cancer diagnosis and resultant surgery).  In addition, 
the stress of his wife's potential unemployment was 
contributing to the severity of his current presentation.  
Furthermore, the veteran's non-compliance with mental health 
treatment recommendations was a concern.  He was strongly 
encouraged to keep mental health appointments, to be open to 
trying newer psychotropic medications, and learning how his 
mood and thought processes may be contributing to his reduced 
level of functioning.  The diagnoses were chronic PTSD; pain 
disorder associated with both psychological factors and 
general medical condition; adjustment disorder with depressed 
mood; and kidney cancer with bone metastasis.  A current GAF 
score of 34 was assigned.     

III.  Secondary Service Connection for Substance Abuse

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The extent of 
additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the veteran claims service connection for 
substance abuse that he relates to his service-connected 
PTSD.  However, the Board notes There is no competent and 
probative evidence of a nexus between any currently-diagnosed 
substance abuse disorder and the veteran's service-connected 
anxiety reaction with PTSD.  The first objective evidence of 
a substance abuse disorder was the polysubstance dependence 
(drugs and alcohol) found during VA hospitalization in 1990, 
and that disorder was not then medically related to the 
veteran'shis service-connected PTSD.  Although numerous 
subsequent post-service VA psychiatric, psychological, and 
vocational rehabilitation evaluations from 1990 to 2002 show 
continuing treatment and evaluation of the veteran for 
substance abuse and PTSD, and many of these records noted the 
veteran's history of abusing substances to medicate himself 
from feelings and issues around his PTSD, no physician linked 
any such substance abuse to the veteran's service-connected 
anxiety reaction with PTSD. On the contrary, the 

sole pertinent medical  nexus opinion is the March 2001 VA 
psychiatric examiner's opinion that it was unlikely that the 
veteran's substance abuse could be justified by his PTSD.  
Significantly, the veteran has neither presented nor alluded 
to the existence of any medical opinion that supports his 
claim.  

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter-
such as whether there is a medical relationship between a 
current substance abuse disorder and his service-connected 
anxiety reaction with PTSD.  See Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").).  

Under these circumstances, the claim  for secondary service 
connection for a substance abuse disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

IV.  Higher Ratings for Anxiety Reaction with PTSD

Historically, by rating action of June 1970, service 
connection was granted for anxiety reaction, and a 
noncompensable rating was assigned from February 1969.  By 
rating action of October 1991, the description of the 
veteran's service-connected psychiatric disorder was expanded 
to anxiety reaction with PTSD, and a 30 percent rating was 
assigned from March 1990.  By rating action of June 1993, the 
rating was decreased from 30 percent to 10 percent, effective 
September 1, 1993.  By rating action of November 1993, a 30 
percent rating was restored from March 1990.  By rating 
action of December 1993, a temporary total rating of 100 
percent under the provisions of 38 C.F.R. § 4.29 was assigned 
from June through August 1993; a schedular 30 percent rating 
was restored from September 1993.  By rating action of 
September 2002, a 50 percent rating was assigned from October 
16, 2001.

Under the applicable criteria, disability evaluations are 
determined by comparing present symptomatology with criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on average impairment in earning capacity.                  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

While a review of the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Thus, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  

In this case, the veteran has prosecuted his claim for an 
increased rating for anxiety reaction with PTSD since the 
March 1994 rating action that denied a rating in excess of 30 
percent.  The DCs and provisions relating to rating 
psychiatric disorders were revised effective November 7, 
1996.  38 C.F.R. §§ 4.13, 4.16, 4.125, 4.126, 4.127, 4.128, 
4.129, 4.130, 4.131, 4.132 (1996); 61 Fed. Reg. 52695-52702 
(Oct. 8, 1996). As there is no indication that the revised 
criteria are intended to have retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new diagnostic codes, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v, Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).   As the RO 
has considered the former and revised criteria, there is no 
due process bar to the Board doing likewise.

In this case, the veteran's anxiety reaction with PTSD has 
been rated, pursuant to a General Rating Formula, under DCs 
9400-9411. 

Under the former applicable rating criteria, a 30 percent 
rating for PTSD requires definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels  as to produce definite 
industrial impairment.  See 38 C.F.R. § 4.132 (as in effect 
prior to November 7, 1996).  The term "definite" has been 
construed as "distinct, unambiguous, and moderately large in 
degree," and representing a degree of social and industrial 
inadaptability that is "more than moderate, but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93), 59 Fed. 
Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 301 
(1993).Id.

A 50 percent rating requires that ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  Id.

A 70 percent rating requires that the ability to establish 
and maintain effective or favorable relationships with people 
be severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  Id.

A 100 percent rating requires that attitudes of all contacts 
except the most intimate be so adversely affected as to 
result in virtual isolation in the community, and that there 
be totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities, resulting in profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  Id.  ).  In Johnson v. Brown, 7 
Vet. App. 95 (1994), the Court held that a 100 percent rating 
for a psychoneurotic disorder was assignable if the 
disability met any one of the 3 independent criteria required 
for a 100 percent rating under 38 C.F.R. § 4.132 (as in 
effect prior to November 7, 1996).

38 C.F.R. § 4.129 (as in effect prior to November 7, 1996) 
provides that social integration is one of the best evidences 
of mental health and reflects the ability to establish 
(together with the desire to establish) healthy and effective 
interpersonal relationships.  However, in evaluating 
impairment, social inadaptability is to be evaluated only as 
it affects industrial adaptability.  

38 C.F.R. § 4.130 (as in effect prior to November 7, 1996) 
provides that, in evaluating psychiatric disabilities, the 
severity of disability is based upon actual symptomatology as 
it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  An emotionally 
sick veteran with a good work record must not be 
underevaluated, nor must his condition be overevaluated on 
the basis of a poor work record not supported by the 
psychiatric disability picture.  It is for this reason that 
great emphasis is placed upon the full report of the 
examiner, descriptive of actual symptomatology.  The record 
of the history and complaints is only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology are the essentials.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree 
of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be. 

Under the revised applicable criteria, a 30 percent rating 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  See 
38 C.F.R. § 4.132 (as in effect since November 7, 1996).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, and forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives or his 
own name or occupation.  Id.
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (as amended on October 8, 1996).  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
on October 8, 1996).

A.  A Rating in Excess of 30 Percent during the period from 
September 1993                            through October 15, 
2001

Considering the evidence of record in light of the relevant 
authority, cited to above, the Board finds that, under the 
former or revised applicable criteria, a rating in excess of 
30 percent for anxiety reaction with PTSD is not warranted 
for the period prior to October 16, 2001.
The Board finds that the symptoms of the veteran's 
psychiatric disability, as documented between December 1993 
through February 1996, are consistent with no more than the 
currently-assigned 30 percent rating under the former 
applicable rating criteria.   That record shows a slightly-
improving psychiatric disability picture over that period 
which is productive of no more than social and industrial 
impairment that is distinct, unambiguous, and moderately 
large in degree.  On the one hand, the veteran was frequently 
tearful, angry, and depressed on December 1993 VA 
examination; on the other hand, he denied suicidal ideation, 
and his memory, judgment and insight were good.  A January 
1994 VA psychiatric examiner assigned a GAF score of 45.  
According to the 4th Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), GAF scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting)) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  The Board finds that that 
GAF score is certainly indicative of no greater impairment 
than that contemplated in the 30 percent rating.  

Further, in May 1994, the veteran was working on a full-time 
basis and also studying to complete his GED certificate.  
Although in August he quit his job due to "stress," he 
retained good contact with reality.  Speech was pressured, 
mood was sad, and the veteran admitted to hallucinations on 
October 1994 VA examination, but affect was congruent, memory 
was good, and there was no flight of ideas, loose 
associations, or tangential thought process.  In November 
1994, the  veteran completed the first phase of a treatment 
program for substance abuse and PTSD, and gained knowledge 
and insight such that he was again employed by March 1995.  
In February 1996, he was noted to be exhibiting a very good 
work ethic despite a high level of anxiety.  
  
The evidence simply does not establish considerable social 
and industrial impairment, so as to warrant at least the next 
higher 50 percent rating under the former applicable 
criteria, for the period covered by medical records and other 
documents from January 1997 to June 2001.  Likewise, the  
evidence during this timeframe does not support at least the 
next higher 50 percent rating under revised applicable 
criteria.  
On January 1997 VA psychological evaluation, the veteran was 
neatly dressed, and speech was coherent and mostly relevant.  
Mood and thought content were appropriate, as was affect, and 
he was not anxious, sad, or depressed, except when talking 
about Vietnam.  After psychological testing, the examiner 
concluded that the veteran was managing to remain substance-
free, attend school, and maintain a part-time job and his 
marriage notwithstanding PTSD symptoms of depression, 
isolation, difficulty dealing with anger, and consequent 
difficulties in interpersonal relationships.  A GAF score of 
51 was assigned - a score within the range of 51 to 60 that 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
Board finds that the examiner's assessment and the GAF score 
assigned indicate no greater impairment than that 
contemplated in the 30 percent rating under either the former 
or revised rating criteria.

The veteran's psychiatric disability from 1997 to mid-June 
2001 reflects general stability-if not slight improvement.  
In February 1997, the veteran could concentrate without 
difficulty, and thought process was intact; the VA examiner 
assigned a GAF score of 60 on his assessment of moderate 
impairment.  In August 1997, he was doing much better on 
medications, having decreased symptoms and continuing to work 
and go to school.  In September, he reported that medications 
helped him to control his anger.  Improved sleep and stable 
symptoms were indicated in November and December.  On August 
1998 VA examinations, the veteran reported that his PTSD 
symptoms had improved to the extent that they were the best 
that they had been in years.  Although mood was mildly 
depressed and affect constricted, it was appropriate, memory 
was fair, speech was relevant and coherent, and insight and 
judgment were improved.  A GAF score of 60 was assigned for 
moderate PTSD.  The veteran continued to be gainfully 
employed as a security guard in 1999.  Although in January 
2000 it was noted that he lacked the social and industrial 
skills required for working in settings with large numbers of 
people, he had received his GED certificate in December 1999, 
and was able to type 45+ words per minute, and it was 
recommended that he be allowed to pursue real estate 
appraisal training to become a licensed appraiser, as this 
job would allow him a greater degree of control over his 
working environment and working hours. 

In March 2000, the veteran reported feeling much better with 
prescribed medications, with much improved sleep and anger 
control, and less crying episodes.  Speech was clear, normal, 
and fluent, and affect was much brighter.  He was stable, 
mood was appropriate, and judgment was fair.  In June, he 
reported that medications had helped him to calm down when 
under pressure at work and home, and he was able to control 
his outbursts and anger.  Concentration and judgment were 
fair, and speech normal.  Sleep was much improved in July, 
and the veteran was able to function well.  Speech was normal 
and productive, affect was full and stable, and judgment was 
good.  The depressed mood noted in September may be 
attributed to family death and illness; significantly, his 
judgment remained good.

March 2001 VA psychiatric examination noted that the veteran 
had remained employed on a full-time basis as a security 
guard since 1998.  His current depression was attributed to a 
series of losses including family deaths, personal 
dislocation due to a fire, and personal physical ailments.  
He showed no deterioration of his personal habits, and spoke 
in a coherent, relevant manner.  He was able to concentrate 
and perform arithmetical calculations.  A GAF score of 60 was 
assigned, reflecting moderate impairment of occupational and 
social functioning.  The veteran remained employed on a full-
time basis in July, and he also attended college courses, 
performing daily tasks independently.    

Hence, the medical evidence does not indicate, prior to 
October 16, 2001, at least considerable social and industrial 
impairment (under the former criteria) or, since November 7, 
1996, occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly-
learned material, and forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

For all the foregoing reasons, the Board concludes that, 
during the period prior to October 16, 2001, the veteran's 
for at least the next higher, 50 percent evaluation have not 
been met under the former or revised applicable criteria.  It 
follows that the criteria for an even higher (70 or 100 
percent) rating during this timeframe likewise are not met. 


B.  A Rating in Excess of 50 Percent Since  October 16, 2001

Considering the evidence of record in light of the relevant 
authority, cited to above, the Board finds that a for anxiety 
reaction with PTSD in excess of the currently-assigned 50 
percent is not warranted at any point since October 16, 2001,

The Board finds that the symptoms of the veteran's 
psychiatric disability as recorded in the evidence from mid-
October 2001 to the present time are consistent with no more 
than the currently-assigned 50 percent rating under either 
former or revised applicable criteria.    The evidence does 
not show severe social and industrial impairment such as to 
warrant a 70 percent rating under the old rating criteria of 
DCs 9400-9411; neither does that evidence support a 70 
percent rating under the new rating criteria of DCs 9400-
9411.  
  
The record shows the veteran's unemployment since May 2001, 
but this was not due to his service-connected psychiatric 
disability; rather, his industrial impairment was due to 
major surgery for and resultant disability from nonservice-
connected renal cancer with bone metastasis.  However, the 
July 2002 VA psychiatric examination report indicates that he 
nonetheless remained actively involved in studying to be a 
home appraiser, enjoyed a loving and emotionally deep 
relationship with his wife, and had developed a close 
friendship with a fellow Vietnam veteran whom he had met in 
group therapy and with whom he had planned a joint business 
venture until the latter's suicide in late 2001.  Despite a 
depressed mood, tangential responses to questions, and 
concentration difficulties, the veteran was cleanly attired, 
affect was appropriate, no thought disorder was observed, he 
denied suicidal ideation, and memory and judgment were 
adequate.  While the veteran reported a drastic decline in 
his level of functioning in the past two years, the Board 
notes that he endorsed no significant changes in PTSD 
symptoms.  Test results showed no more than moderate stress 
and discomfort pertaining to PTSD, and that most of the 
veteran's losses in the past two years were unrelated to his 
military experience.  A GAF score of 34 was assigned - a 
score within the range of 31 to 40 that reflects some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  The 
Board finds that the examiner's assessment and the GAF score 
assigned indicate no greater impairment than that 
contemplated in the current 50 percent rating under either 
the former or revised rating criteria.
      
Hence, the Board must conclude that, since October 16, 2001, 
the medical evidence simply does not indicate at least severe 
social and industrial impairment under the former rating 
criteria, or, under the revised criteria, occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

Hence, the Board concludes that, since October 16, 2001, the 
criteria for at least the least the next higher, 70 percent 
evaluation have not been met under the former or revised 
applicable criteria.  It follows that the criteria for an 
even higher (100 percent) rating during this timeframe 
likewise are not met. 




  
ORDER

Service connection for a substance abuse disorder secondary 
to service-connected anxiety disorder with PTSD is denied.

A rating in excess of 30 percent for anxiety reaction with 
PTSD, for the period from September 1, 1993 through October 
15, 2001, is denied.

A rating in excess of 50 percent for anxiety reaction with 
PTSD, since  October 16, 2001, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



